     8:18-cv-00503-JFB-CRZ Doc # 1 Filed: 10/24/18 Page 1 of 5 - Page ID # 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

TERESA M. POLAND, as the personal :
representative of the Estate of TODD B. :
POLAND, deceased                        :
                                        :
                      Plaintiff         :
              v.                        :
                                        :              NO. 8:18-cv-503
UNION PACIFIC RAILROAD                  :
COMPANY                                 :
                                        :              JURY TRIAL DEMANDED
                      Defendant         :

                                           COMPLAINT

          1.   This suit is governed by the Federal Employers' Liability Act, 45 U.S.C. Sec. 51

et seq., which grants this Court jurisdiction over this action.

          2.   Plaintiff, Teresa M. Poland, is an adult individual residing at 104 E. Weare Street,

Clarksville, IA 50619, who is the widow of Todd B. Poland and the representative of his estate.

          3.   Plaintiff’s husband, Todd B. Poland died on October 28, 2015.

          4.   Defendant, Union Pacific Railroad Company, successor in interest to Chicago and

Northwestern Transportation Company and Union Pacific Railroad, was at all times relevant

hereto, engaged in interstate commerce in and throughout several states of the United States as

common carriers by rail; and for the purposes hereof did operate locomotives, railroad cars and

repair facilities and transacted substantial business throughout the various states of the United

States.

          5.   Defendant, Union Pacific Railroad Company maintains its principal place of

business at 1400 Douglas Street, Omaha, Nebraska.

          6.   Railroads and their facilities are notorious for having been contaminated from


                                                 -1-
     8:18-cv-00503-JFB-CRZ Doc # 1 Filed: 10/24/18 Page 2 of 5 - Page ID # 2


years of transporting toxic substances and from the use of toxic substances and known

carcinogens in the operation of the railroads themselves.

           7.    From 1975 to 2011, the Plaintiff’s Decedent was employed by Defendant railroad,

or its predecessor in interest, as a track laborer, machine operator and foreman and was acting in

the course and scope of his employment with Defendant and was engaged in the furtherance of

interstate commerce within the meaning of said Act.

           8.    During the course and scope of his career as a track laborer, machine operator and

foreman with a B&B gang Plaintiff’s Decedent worked system wide on the Defendant’s network

including but not limited to the states of Iowa, Minnesota, Illinois, Missouri and Nebraska.

           9.    During his career with the Defendant, Plaintiff’s Decedent was assigned to

operate various diesel-powered equipment including but limited to cranes, piledrivers, brush

cutters and pipe borers. Additionally, Plaintiff’s Decedent operated a “Yard Cleaner”, a diesel

powered on track machine used to clean debris from the ballast in various yards for the

Defendant.

           10.   During the course and scope of his career with the Defendant railroad, as

described above, and while working in the Defendant’s yards, buildings, track machines and

along its right of ways, Plaintiff’s Decedent was exposed to various toxic substances and

carcinogens including but not limited to diesel fuel/fumes/exhaust, benzene, creosote, herbicides,

and rock/asbestos/sand dust and fibers.

           11.   Specifically, Plaintiff was exposed to diesel fuel/exhaust/fumes/benzene from

diesel powered on track equipment; creosote from handling rail ties and timbers; silica from

ballast dust, asbestos dust from brake shoe that was deposited in the ballast and asbestos

insulation in the various track machines that the Decedent operated and herbicides from “spray

trains”.

                                                -2-
     8:18-cv-00503-JFB-CRZ Doc # 1 Filed: 10/24/18 Page 3 of 5 - Page ID # 3


       12.     Plaintiff’s Decedent’s exposure to the above referenced toxic substances and

known carcinogens, whether by touch, inhalation or consumption, in whole or in part, caused or

contributed to his development of colon cancer.

       13.     Plaintiff’s Decedent’s exposure was cumulative and occurred at different and

variable exposure levels over the course of his career depending on his work location and the

precise job to which he was assigned.

       14.     The Plaintiff’s Decedent’s cancer is the result of the negligence of the Defendant

railroad in that it utilized known cancer causing materials in its operation, which the Defendant

knew, or in the ordinary exercise of ordinary care should have known, were deleterious,

poisonous, toxic and highly harmful to its employees’ health.

       15.     Defendant’s negligence consisted of:

               (a)    Failing to use ordinary care and caution to provide the
                      Plaintiff’s Decedent with a reasonably safe place in which
                      to work as required by the FELA;

               (b)    Failing to provide on track machinery with properly
                      designed and adequately functioning ventilation
                      systems;

               (c)    Failing to take any effective action to reduce,
                      modify or eliminate certain job duties, equipment or
                      practices so as to minimize or eliminate the
                      Plaintiff’s Decedent’s exposure to toxic materials
                      and carcinogens;

               (d)    Failing to test railroad facilities, equipment, yards,
                      buildings, and right of ways for the presence of
                      toxic materials and carcinogens;

               (e)    Failing to engage in follow up monitoring of its
                      facilities, equipment, yards, building, and right of
                      ways for the presence of toxic materials and
                      carcinogens;

               (f)    Failing to properly remediate known toxic materials
                      and carcinogens from its facilities, equipment,

                                               -3-
     8:18-cv-00503-JFB-CRZ Doc # 1 Filed: 10/24/18 Page 4 of 5 - Page ID # 4


                       yards, building, and right of ways;

               (g)     Failing to periodically test employees such as the
                       Plaintiff’s Decedent for physical effects of exposure
                       to toxic materials and carcinogens and failing to
                       take appropriate action, including advising the
                       Plaintiff’s Decedent as to the test results;

               (h)     Failing to warn the Plaintiff’s Decedent of the risk
                       of contracting cancer or other diseases as a result of
                       exposure to known carcinogens;

               (i)     Failing to make reasonable efforts to inspect or
                       monitor the levels/amounts of exposure, of the
                       Plaintiff’s Decedent, to carcinogens;

               (j)     Failing to provide the Plaintiff’s Decedent with the
                       knowledge as to what would be reasonably safe and
                       sufficient wearing apparel and proper protective
                       equipment to protect him from being poisoned and
                       injured by exposure to carcinogens;

               (k)     Failing to provide the Plaintiff’s Decedent with
                       protective equipment designed to protect him from
                       exposure to toxic materials and carcinogens and;

               (l)     Failing to utilize low emissions fuels such as bio-
                       diesel in its track machinery.

       16.     The aforesaid occurrences were caused in whole or in part by the negligence of

the Defendant and/or the negligence of the Defendant’s agents, servants and/or employees.

       17.     As a direct result of the negligence of the Defendant, the Plaintiff’s Decedent

experienced and endured pain, suffering, inconvenience, irritation, annoyance; suffered

emotional distress; incurred medical expenses associated with diagnosis and treatment.

       18.     As a result of the negligence of the Defendant, Plaintiff’s Decedent sustained a

loss of future benefits including loss of pension benefits due to his premature death.

       19.     Plaintiff’s Decedent suffered from a fear of death as a result of his cancer.

       20.     Plaintiff seeks all damages recoverable under the FELA.


                                                -4-
     8:18-cv-00503-JFB-CRZ Doc # 1 Filed: 10/24/18 Page 5 of 5 - Page ID # 5


       21.     Plaintiff’s Decedent was never informed as to the cause of his cancer.

       22.     Less than three (3) years before Plaintiff’s Complaint was filed she first learned

that his cancer was caused or contributed to by the negligence of the Defendant.

       WHEREFORE, the Plaintiff, Teresa M. Poland, demands judgment against the

Defendant, Union Pacific Railroad Company, in a sum in excess of FIVE HUNDRED

THOUSAND DOLLARS ($500,000.00) and the costs of this action.



                                                    BERN CAPPELLI


Dated: October 24, 2018                             BY:     /s/ Shawn M. Sassaman
                                                    SHAWN M. SASSAMAN
                                                    TOBI RUSSECK
                                                    Attorneys for Plaintiff
                                                    101 West Elm Street
                                                    Suite 215
                                                    Conshohocken, PA 19428
                                                    (610) 941-4444
                                                    (610) 941-9880 fax




                                              -5-
